                                                                                  Case 2:20-cv-01641-JAD-VCF Document 19
                                                                                                                      17 Filed 03/11/21
                                                                                                                               03/03/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   KIARA C. RABB-BRUMFIELD, an individual;                   Case No.: 2:20-cv-01641-JAD-VCF
                                                                             10                                        Plaintiff;
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                             12   SUN LOAN COMPANY NEVADA, INC., a                             STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  foreign corporation; ONE NEVADA CREDIT                         DISMISSAL OF DEFENDANT
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   UNION, a domestic nonprofit cooperative                        EXPERIAN INFORMATION
                                                                                  corporation; EQUIFAX INFORMATION
                                           Las Vegas, Nevada 89123




                                                                                                                                             SOLUTIONS, INC. WITH PREJUDICE
                                                                             14   SERVICES, LLC, a foreign limited-liability
                                                                                  company; EXPERIAN INFORMATION
                                                                             15   SOLUTIONS, INC., a foreign corporation;                                  ECF No. 17

                                                                             16                                     Defendants.
                                                                             17              Plaintiff, Kiara C. Rabb-Brumfield (“Plaintiff”), and Defendant, Experian Information
                                                                             18   Solutions, Inc. (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences
                                                                             19   between the Parties.
                                                                             20              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             21   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:20-cv-01641-JAD-VCF Document 19
                                                                                                                      17 Filed 03/11/21
                                                                                                                               03/03/21 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own attorneys’ fees

                                                                              2   and costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: March 3, 2021                           Dated: March 3, 2021
                                                                              5
                                                                                   LAW OFFICE OF                                  NAYLOR & BRASTER
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                                  /s/ Andrew J. Sharples
                                                                              7    /s/ Kevin L. Hernandez                         Jennifer L. Braster, Esq.
                                                                                   Kevin L. Hernandez, Esq.                       Nevada Bar No. 9982
                                                                              8    Nevada Bar No. 12594                           Andrew J. Sharples, Esq.
                                                                                   8872 S. Eastern Avenue, Suite 270              Nevada Bar No. 12866
                                                                              9    Las Vegas, Nevada 89123                        1050 Indigo Drive, Suite 200
                                                                                   kevin@kevinhernandezlaw.com                    Las Vegas, NV 89145
                                                                             10    Attorney for Plaintiff                         jbraster@nblawnv.com
                                                                                                                                  asharples@nblawnv.com
                                                                             11                                                   areams@nblawnv.com
Law Office of Kevin L. Hernandez




                                                                                                                                  Attorneys for Defendant Experian Information
                                                                             12                                                   Solutions, Inc.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                                                                                  IT IS SO ORDERED:
                                                                             14                                        ORDER
                                                                             15                                                     ____________________________________
                                                                                          Based on the parties' stipulation [ECF No.  17] and good cause appearing, and because
                                                                                                                                    UNITED    STATES
                                                                                  Experian is the last-remaining defendant in this action, IT IS      DISTRICT
                                                                                                                                                 HEREBY   ORDERED JUDGE
                                                                                                                                                                      that this
                                                                             16
                                                                                  action is DISMISSED with prejudice, each side to bear its own fees and costs. The Clerk of
                                                                             17   Court is directed to CLOSE THIS CASE.             DATED: ____________________________
                                                                             18
                                                                                                                                _________________________________
                                                                             19                                                 U.S. District Judge Jennifer A. Dorsey
                                                                                                                                Dated: March 11, 2021
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                            Page 2 of 2
